57 F.3d 1066NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Aaron HOLSEY, Plaintiff-Appellant,v.MARYLAND PAROLE COMMISSION;  Paul J. Davis;  Michael C.Blount, Defendants-Appellees.
No. 94-7459.
United States Court of Appeals, Fourth Circuit.
Submitted May 18, 1995.Decided June 16, 1995.

Aaron Holsey, Appellant Pro Se.  John Joseph Curran, Jr., Attorney General, George Albert Eichhorn, III, Assistant Attorney General, Baltimore, MD, for Appellees.
D.Md.
AFFIRMED.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Holsey v. Maryland Parole Comm'n, No. CA-93-2786-K (D. Md. Nov. 29, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED